Citation Nr: 0611502	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-32 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, based on claims that there was clear and 
unmistakable error (CUE) in RO rating decisions dated 
February 19, 1993 and October 16, 1997.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine with recurrent 
back sprains, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1955, and active duty for training (ACDUTRA) from 
May 31, 1979 to June 16, 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision by the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claims of entitlement to 
service connection for "degenerative joint disease of the 
lumbar spine with recurrent back sprains," based on claims 
that there was clear and unmistakable error (CUE) in RO 
rating decisions dated February 19, 1993 and October 16, 
1997, and which denied a claim for service connection for 
degenerative joint disease of the lumbar spine with recurrent 
back sprains.  


FINDINGS OF FACT

1.  In an unappealed decision, dated February 19, 1993, the 
RO denied a claim for service connection for a back injury.

2.  In an unappealed decision, dated October 16, 1997, the RO 
denied a claim for service connection for degenerative joint 
disease of the lumbar spine with recurrent back sprains.

3.  There was no clear and unmistakable error (CUE) in the 
RO's February 19, 1993 and October 16, 1997 rating decisions, 
the correction of which would result in the veteran being 
granted service connection for a lumbar spine disability.

4.  The evidence received since the RO's October 1997 
decision which denied service connection for degenerative 
joint disease of the lumbar spine with recurrent back 
sprains, which was not previously of record, and which is not 
cumulative of other evidence of record, raises a reasonable 
possibility of substantiating the claim.

5.  The veteran does not have degenerative joint disease of 
the lumbar spine with recurrent back sprains that is related 
to his service, nor was arthritis of the lumbar spine 
manifest to a compensable degree until more than one year 
after service separation from active duty service.


CONCLUSIONS OF LAW

1.  The RO did not commit CUE in its February 19, 1993 
decision in not granting service connection for a back 
injury.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. §§ 3.303 
(1992); 38 C.F.R. § 3.105 (2005).

2.  The RO did not commit CUE in its October 16, 1997 
decision in not granting service connection for degenerative 
joint disease of the lumbar spine with recurrent back 
sprains.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. §§ 3.303 
(1997); 38 C.F.R. § 3.105 (2005).

3.  New and material evidence has been received since the 
RO's October 1997 decision denying the veteran's claim for 
service connection for degenerative joint disease of the 
lumbar spine with recurrent back sprains; the claim for 
degenerative joint disease of the lumbar spine with recurrent 
back sprains is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2005).

4.  The criteria for service connection for degenerative 
joint disease of the lumbar spine with recurrent back sprains 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307 
(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CUE

The veteran asserts that the RO committed clear and 
unmistakable error in its February 19, 1993 decision, in 
which the RO denied a claim for service connection for "a 
back injury occurring June, 1979," and in its October 16, 
1997 decision, in which the RO denied a claim for service 
connection for "degenerative joint disease of the lumbar 
spine with recurrent back sprains" (since the RO 
characterized the disability in issue somewhat differently in 
its decisions, the Board's use of the term "for a lumbar 
spine disability" is intended to encompass both descriptions 
of the claimed disability).  The veteran argues that he has a 
lumbar spine disability as a result of about 30 parachute 
jumps during his service in an airborne unit, and/or as a 
result of a lifting injury during service in the reserves in 
1979.  

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993). In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

In February 1992, the veteran filed a claim for service 
connection for a back injury "on or about June 3-16, 1979."  
On February 19, 1993, the RO denied the claim.  There was no 
appeal, and this decision became final.  See 38 U.S.C.A. 
§ 7105(c).

In August 1997, the veteran filed to reopen his claim, which 
he characterized as "residuals of a low back injury to L-2-3 
spine on June 5, 1978, previously denied."  On October 16, 
1997, the RO denied the claim, specifically, the RO 
determined that new and material evidence had not been 
presented to reopen the claim.  There was no appeal, and this 
decision became final.  Id.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  In addition, certain chronic 
diseases, including arthritis, may be presumed to have 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309 (1991 & 1997).  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d) (1991 & 1997).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 1991); 38 C.F.R. § 3.6(a) and (d)(1992 
& 1997).  ACDUTRA is, inter alia, full-time duty in the Armed 
Forces performed  by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (1992 & 1997).  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).  

The Board initially notes that the appellant has made only 
general, nonspecific claims of CUE based on the argument that 
the RO improperly weighed and evaluated the evidence.  
However, simply to claim CUE on the basis that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
Fugo, 6 Vet. App. at 43-44; Crippen v. Brown, 9 Vet. App. 412 
(1996).  Therefore, the Board finds that the appellant's 
arguments are insufficient to raise CUE claims.  See Shockley 
v. West, 11 Vet. App. 208, 213-14 (1998).  

In addition, the Board points out that even assuming arguendo 
that valid CUE claims have been raised, the RO's February 19, 
1993 and October 16, 1997 decisions cannot be considered CUE.

A.  February 19, 1993 Decision

The evidence of record at the time of the RO's February 1993 
decision included the veteran's service medical records, 
which, for his active duty service, consisted solely of the 
veteran's separation examination report, dated in September 
1955.  This report showed that his spine was clinically 
evaluated as normal.  Service medical records from the 
veteran's Army Reserve service indicated that in June 1979, 
the veteran was treated for sharp muscle pain on his right 
side after he set down a heavy drum with his "legs 
straight" on May 5, 1979 (i.e., prior to ACDUTRA).  The 
reports indicate that an injection had not relieved his 
symptoms, and that he was taking Flexeril without relief.  On 
examination, kyphosis, "marked" lordosis, and possible mild 
left scoliosis, were noted.  There was no muscle spasm, and 
no muscle soreness, but there was decreased lumbar motion 
with pain.  An X-ray was negative.  The assessment was 
postural right lumbosacral strain.  A June 13, 1979 report 
noted that the pain was markedly relieved.  A July 1979 
report noted a limited range of motion with spasm at L2-3.  
The impression was severe muscular spasm.  A June 1980 
"quadrennial" examination report noted that the veteran's 
spine was clinically evaluated as normal, and that he had a 
five centimeter scar on his right lower back and a history of 
surgical removal of a lipoma at that area in 1974.  In an 
accompanying "report of medical history" he denied having 
"recurrent back pain," and he wrote a signed statement that 
he was in good health.  A June 1981 statement showed that the 
veteran signed a statement that, "To the best of my 
knowledge and belief, I have no physical defects or 
conditions, except as noted below, which preclude the 
performance of military duty" (no defects or conditions were 
listed).

As for the other post-active duty service evidence, it 
included a VA examination report, dated in July 1992, which 
showed that the veteran reported a history of a back injury 
in 1975, with subsequent recurrences of back pain about every 
two to three months, and radiation of pain to the right leg 
beginning in 1985, with treatment with analgesics.  His 
current complaints consisted of low back pain on the right 
side, aggravated by sitting, but no problem standing, walking 
or running, and the ability to life up to 140 pounds.  On 
examination, the back had normally preserved curvatures, 
normal reflexes, no pain on palpation, and a "practically 
normal" range of motion in the lumbar spine, "take or leave 
a degree or two, with pain in the right paraspinal 
musculature on extension, right and left rotation and flexion 
only."  An X-ray revealed spur formation diffusely through 
the lumbosacral spine with minimal joint space narrowing at 
L3-L4 consistent with early degenerative joint disease.  The 
diagnosis was status post recurrent low back pain.  

VA progress notes, dated between 1990 and 1992, did not 
contain any relevant findings.  

In a statement, received in October 1992, the veteran stated 
that private medical treatment reports from two doctors were 
not available.  He submitted a prescription label for 
Indocin, dated November 1988.  

The Board finds that the RO had a rational basis for its 
decision.  See Crippen v. Brown, 9 Vet. App. 412, 422 (1996) 
(citing Butts v. Brown, 5 Vet. App. 532, 539 (1993)).  At the 
time of the RO's decision, the service medical records from 
the veteran's Army Reserve service showed that he had been 
treated for low back pain in June 1979, with a reported onset 
on May 5, 1979 (prior to ACDUTRA).  The service medical 
records dated in 1980 and 1981 contained no evidence of low 
back symptoms, and even assuming that the 1988 prescription 
label that the veteran submitted was for control of low back 
symptoms (the label does not indicate what symptoms are being 
addressed), there was no medical evidence of treatment for 
low back symptoms dated between 1979 and 1988, i.e., a period 
of at least eight years.  In addition, at the time of the 
RO's decision, there was no competent opinion of record to 
show that the veteran had residuals of a back injury that 
were related to his service.  Finally, the first X-ray 
evidence of arthritis was dated in 1992; there was no 
evidence to show that the veteran has arthritis of his back 
that was manifest to a compensable degree within one year of 
separation from active duty service.  

Based on the foregoing, the Board finds that the RO could 
have weighed the evidence of record, and reasonably 
determined that service connection was not warranted.  The 
Board therefore finds that the evidence is insufficient to 
show an "undebatable" error, which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  Id.  Rather, a review of the evidence, and the 
applicable statutory and regulatory provisions, clearly 
demonstrates that there was no failure by that RO to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  The appellant's claim that the 
February 19, 1993 rating decision was clearly and 
unmistakably erroneous must therefore be denied.  38 C.F.R. § 
3.105(a).




B.  October 16, 1997 Decision

In August 1997, the veteran filed to reopen his claim, which 
he characterized as "residuals of a low back injury to L-2-3 
spine on June 5, 1978, previously denied."  On October 16, 
1997, the RO denied the claim, specifically, the RO 
determined that new and material evidence had not been 
presented to reopen the claim.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1997).

At the time of the RO's October 1997 decision, the most 
recent and final denial of the claim was the aforementioned 
February 1993 decision.  The Board's discussion of the RO's 
February 1993 decision and the evidence of record at that 
time is incorporated herein.  

The evidence submitted by the veteran in connection with his 
attempt to reopen the claim consisted of private medical 
treatment reports, dated between 1996 and 1997.  This 
evidence included a magnetic resonance imaging (MRI) report 
and a computerized tomography (CT) scan report which showed 
multilevel degenerative disc disease of the lumbar spine, and 
disc herniations at L4-L5 and L5-S1.  A statement from 
Roberto A. Negron, M.D., dated in May 1997, showed that Dr. 
Negron stated that the veteran had spinal surgery in October 
1996 consisting of a lumbar laminectomy L4-5 and L5-S1 with 
excision of herniated disc.   

The Board finds that the RO had a rational basis for its 
decision.  Crippen.  As previously stated, at the time of the 
RO's decision, the service medical records from the veteran's 
Army Reserve service showed that he had been treated for low 
back pain in June 1979 after a lifting injury which had 
occurred prior to ACDUTRA, with no medical evidence of 
treatment for low back symptoms dated between 1979 and 1988, 
and no competent opinion of record to show that the veteran 
had residuals of a back injury that were related to his 
service, or that arthritis of the back was manifest to a 
compensable degree within one year of separation from active 
duty service.  The submitted evidence merely showed 
additional findings of lumbar spine pathology, and associated 
surgery, between 1996 and 1997.  However, the submitted 
evidence was all dated at least 16 years after the veteran's 
1979 ACDUTRA, and none of it included a competent opinion 
showing that the veteran had residuals of a back injury that 
were related to his service, or competent evidence showing 
that arthritis of the back was manifest to a compensable 
degree within one year of separation from service.  Given the 
evidence, the RO could reasonably have determined that the 
submitted evidence did not bear directly and substantially 
upon the specific matter under consideration, and that by 
itself, or in connection with the evidence previously 
assembled, was not so significant that it must be considered 
in order to fairly decide the merits of the claim.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Smith v. 
Derwinski, 1 Vet. App. 178 (1991).  

Based on the foregoing, the Board finds that the evidence is 
insufficient to show an "undebatable" error, which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made.  Id.  Rather, a review of the evidence, 
and the applicable statutory and regulatory provisions, 
clearly demonstrates that there was no failure by that RO to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  The appellant's claim that the 
October 16, 1997 rating decision was clearly and unmistakably 
erroneous must therefore be denied.  38 C.F.R. § 3.105(a).


II.  New and Material

The veteran argues that the RO incorrectly attributed his 
lumbar spine disability to his post-service employment as a 
firefighter for 29 years, based on a June 2003 VA examination 
report.  He argues that his duties as a firefighter included 
12 years in a supervisory capacity, and did not involve 
significant lifting, climbing, or strenuous labor.  See 
veteran's notice of disagreement, received in September 2003; 
substantive appeal, received in October 2003.  

As previously noted, the RO denied claims for service 
connection for a lumbar spine disability in final decisions 
dated in February 1993 and October 1997.  In March 2003, the 
veteran filed to reopen his claim.  In July 2003, the RO 
denied the claim.  However, the RO analyzed the claim solely 
as one for service connection, and did not discuss the 
criteria for new and material evidence.  

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2005).

The most recent and final denial of this claim was the RO's 
decision dated in October 1997.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's October 1997 decision.  See 38 U.S.C.A. § 
5108. When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309 
(2005).  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d) (2005).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and 
(d)(2005).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed  by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1) (2005).  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).

The most recent final denial of this claim was in October 
1997.  The evidence of record at the time of the RO's October 
1997 decision is discussed in Part I, and that discussion is 
incorporated herein.  Briefly stated, the service medical 
records from the veteran's Army Reserve service showed that 
he had been treated for low back pain in June 1979, with no 
medical evidence of treatment for low back symptoms dated 
between 1979 and 1988.  In 1996, he was shown to have 
multilevel degenerative disc disease of the lumbar spine, and 
disc herniations at L4-L5 and L5-S1, and to have undergone a 
laminectomy.  At the time of the RO's October 1997 decision, 
there was no competent opinion of record to show that the 
veteran had residuals of a back injury that were related to 
his service, or that arthritis of the back was manifest to a 
compensable degree within one year of separation from active 
duty service.  

The medical evidence received since the RO's October 1997 
decision consists of VA and non-VA reports, dated between 
2002 and 2003.  This evidence shows that the veteran received 
treatment for low back symptoms, with findings that included 
multilevel disc disease of the lumbar spine, foraminal 
stenosis L4-5 and L5-S1, and spondylosis, and that he 
underwent low back surgery (to include a decompressive 
laminectomy at L5 and a posterior lumbar interbody fusion at 
L5-S1) in June 2003.  A VA examination report, dated in June 
2003, contains a diagnosis of spondylosis lumbar spine with 
history and radiographic findings consistent with canal 
stenosis.  

The Board notes that it appears that the RO attempted to 
obtain a line of duty determination associated with the 
veteran's 1979 injury during duty with the Army Reserve from 
the National Personnel Records Center (NPRC).  However, in 
July 2003, the NPRC indicated that it did not have any such 
report of record.  

This evidence that was not of record at the time of the RO's 
October 1997 decision is not cumulative, and is "new" within 
the meaning of 38 C.F.R. § 3.156.  The Board further finds 
that this evidence is material.  In particular, this evidence 
contains additional diagnoses of lumbar spine disorders, and 
therefore provides a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  In addition, the June 2003 VA examination report 
shows that the examiner stated that the veteran's post-
service history of employment as a firefighter for 29 years 
probably exacerbated his back condition.  He further stated, 
"So it is of some speculation that his firefighting duties 
strongly correlate to his back condition today more so than 
his active duty field wireman duties."  This opinion, 
although highly equivocal in its terms, could be read to show 
that the veteran had a back condition due to service.  Given 
the foregoing, the Board finds that the submitted evidence is 
so significant that it raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  The claim is 
therefore reopened.


III.  Service Connection

The Board's discussion of the veteran's service medical 
records, and post-service medical evidence in Part I and II 
is incorporated herein.  Briefly stated, this evidence 
includes service medical records from the veteran's Army 
Reserve service which show that he was treated for low back 
pain in June 1979.  There is no medical evidence of treatment 
for low back symptoms dated between 1979 and 1988.  In 1996, 
he was shown to have multilevel degenerative disc disease of 
the lumbar spine, and disc herniations at L4-L5 and L5-S1, 
and to have undergone a laminectomy.  VA and non-VA reports, 
dated between 2002 and 2003, show that the veteran received 
treatment for low back symptoms, with findings that included 
multilevel disc disease of the lumbar spine, and that he 
underwent low back surgery  in June 2003.  A VA examination 
report, dated in June 2003, contains a diagnosis of 
spondylosis lumbar spine with history and radiographic 
findings consistent with canal stenosis.    

The Board finds that the claim must be denied.  The veteran's 
service medical records from the veteran's active duty 
service do not contain any evidence of treatment for low back 
symptoms.  Service medical records from Army Reserve service 
show that he was treated for low back pain in June 1979, with 
a reported onset on May 5, 1979 (i.e., prior to ACDUTRA).  
The service medical records dated in 1980 and 1981 contained 
no evidence of low back symptoms, and even assuming that the 
1988 prescription label that the veteran submitted was for 
control of low back symptoms (the label does not indicate 
what symptoms are being addressed), there is no medical 
evidence of treatment for low back symptoms dated between 
1979 and 1988, i.e., a period of at least eight years.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  As noted in Part II, the June 2003 VA 
examination report shows that the examiner stated that the 
veteran's post-service history of employment as a firefighter 
for 29 years "probably exacerbated" his back condition.  He 
further stated, "So it is of some speculation that his 
firefighting duties strongly correlate to his back condition 
today more so than his active duty field wireman duties."  
However, the examiner also noted that the veteran's back pain 
flare-up in 1979 had resolved and that there was no problem 
with his back in 1980.  In summary, the June 2003 VA 
examination report contained indications that any back pain 
in 1979 had resolved.  There is no evidence of treatment for 
back pain between 1979 and at least 1988, and the opinion is 
highly equivocal in its terms.  When read in context, it does 
not support a grant of the claim.  

The RO requested additional clarification, and a VA medical 
opinion was subsequently obtained, dated in October 2003.  
This opinion shows that the examiner was erroneously under 
the impression that the veteran's back pain, as noted on 
ACDUTRA, started while he was on ACDUTRA.  However, as 
previously noted, the service medical records show that the 
veteran reported that the onset of his back pain was May 5, 
1979, prior to ACDUTRA.  In any event, the physician stated 
that it was an "acute muscle strain type injury that would 
be expected to heal and recover."  He noted that X-rays 
taken at the time were negative, and that no problems were 
noted in the 1980 quadrennial examination report or the June 
1981 "statement of physical condition."  The examiner 
concluded that the veteran's back problems had their onset in 
the mid to late 1980s.  He further noted that the veteran's 
history of obesity, present for many years, hyperlipidemia, 
and the aging process, were important factors.  He concluded 
that, "It is not at least as likely as not that the 
veteran's low back injury in 1979 on active duty for training 
and paratrooper jumps for three years (during active duty) 
resulted in the present low back condition."  The physician 
stated that he had reviewed the veteran's claims file.  The 
Board notes that the October 2003 opinion is considered to be 
highly probative evidence against the claim.  This report was 
based on a review of the veteran's claims file, and it is 
accompanied by a rationalized explanation.  

Finally, there is no competent evidence showing that 
arthritis of the lumbar spine was manifest to a compensable 
degree within one year of separation from active duty 
service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and the claim is denied.  

The Board has considered the written testimony of the 
veteran.  The Board points out that, although a lay person is 
competent to testify only as to observable symptoms, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is 
not competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  
Accordingly, the veteran's claim for service connection must 
be denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

With regard to the CUE claims, these must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  38 C.F.R. § 20.1403(b) (2005).  
The Court has held that the VCAA is not applicable to such 
claims.  See Livesay v. Principi, 15 Vet. App. 165, 179 
(2001) (en banc).

With regard to the claim for a lumbar spine disability, the 
Board finds that the VCAA notice requirements have been 
satisfied.  The RO sent the veteran a notice letter in May 
2003 (hereinafter "VCAA notification letter") that informed 
him of the type of information and evidence necessary to 
support his claim for service connection.  The notification 
letter informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 
3.159(c)(1-3) (2005).  The RO's notification letter contained 
a specific request for the veteran to provide additional 
evidence in support of his claim.  He was asked to identify 
all relevant evidence that he desired VA to attempt to 
obtain.  There is no prejudice with respect to any defect as 
to notice of new and material evidence, as the Board herein 
reopened the claim.  

With respect to the timing of the notice, the VCAA letter was 
provided by the AOJ prior to the RO's initial adjudication of 
the claim.  Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
April 5, 2006).

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 
(Vet. App. March 3, 2006).  The Board interprets the ruling 
in Dingess/Hartman as applying to any matter involving an 
award of a disability rating and/or an effective date for 
award of benefits.  The VCAA letter did not provide the 
appellant with notice of the potential disability ratings, or 
laws regarding an effective dates for any grant of an 
increased initial evaluation.  However, as the claim for 
service connection has been denied, as discussed above, no 
disability rating or effective date will be assigned; and any 
defect with respect to the content of the notice requirement 
was non-prejudicial.  Therefore, VA's duty to notify the 
appellant has been satisfied, and no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  He has stated that 
certain private treatment reports from identified physicians 
are not available.  The veteran has been afforded an 
examination for the disability in issue, and etiological 
opinions have been obtained.  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

The claim for service connection for a low back disability, 
based on the assertion that the RO's February 19, 1993 
decision should be revised or reversed on the grounds of CUE, 
is denied.

The claim for service connection for a low back disability, 
based on the assertion that the RO's October 16, 1997 
decision should be revised or reversed on the grounds of CUE, 
is denied.

Service connection for degenerative joint disease of the 
lumbar spine with recurrent back sprains is denied.


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


